Citation Nr: 0408831	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  96-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for heart disease as 
secondary to service-connected anxiety neurosis with 
conversion psychophysiological symptoms.

2.  Entitlement to service connection for residuals of a back 
injury as secondary to service-connected tinnitus and 
vertigo.

3.  Entitlement to service connection for a prostate 
condition as secondary to service-connected tinnitus and 
vertigo.

4.  Entitlement to service connection for hemorrhoids as 
secondary to service-connected tinnitus and vertigo.

5.  Entitlement to service connection for a lung disorder as 
secondary to service-connected otitis media.  

6.  Entitlement to compensation under 38 U.S.C. § 1151 for 
circulatory problems as a result of VA dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating determination 
of the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the veteran's claims for secondary service 
connection, the Board notes that service connection is 
warranted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2003).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In this regard, the Board notes that the veteran was 
originally scheduled for a comprehensive VA examination to 
determine the relationship of any of the claimed disorders to 
any service-connected disorder in June 1996.  The veteran 
failed to report for the examination but had good cause for 
not reporting.  While the Board notes that the file contains 
a notation to reschedule the examinations, it does not appear 
that the veteran was rescheduled for the requested 
examinations.  Instead, the file appears to have been 
reviewed by a VA physician with opinions about several of the 
claimed conditions being typed up on a VA form and added to 
the file as part of the record.  

The veteran has not been afforded a VA examination to 
determine his current state and whether any of his claimed 
disabilities are etiologically related to or aggravated by 
his service-connected conditions.  

With regard to the issue of entitlement to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for circulatory and nerve damage as residuals from treatment 
received at a VA medical facility, the Board notes that there 
has not been an opinion rendered as to whether the veteran 
would be entitled to compensation under the provisions of 
1151 based upon treatment he received at that facility.  

The Board notes that the veteran filed his claim in 1994.  
The applicable statutes and regulations in effect prior to 
October 1, 1997, provided that when any veteran suffers an 
injury or aggravation of an injury as a result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358(a), 3.800.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

Accordingly, this case is REMANDED for the following:

1.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current cardiovascular disorder.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examining physician for review.  The 
examiner should offer an opinion on the 
question of whether it is more likely, 
less likely, or at least as likely as not 
that the service-connected anxiety 
disorder caused or has aggravated a 
current cardiovascular disorder, if 
found.  In the event that the examiner 
finds that the anxiety disorder did not 
cause but has aggravated a cardiovascular 
disorder, then the examiner should 
address each of the following medical 
issues: (1) The baseline manifestations 
which are due to the effects of the non-
service connected cardiovascular 
disorder; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected anxiety disorder, based 
on medical considerations, and (3) The 
medical considerations supporting an 
opinion that increased manifestations of 
a cardiovascular disorder are proximately 
due to the service-connected anxiety 
disorder.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.

2.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current back disorder.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  The examiner should offer an 
opinion on the question of whether it is 
more likely, less likely, or at least as 
likely as not that service-connected 
tinnitus and vertigo caused or has 
aggravated any current back disorder, if 
found.  In the event that the examiner 
finds that the vertigo and tinnitus did 
not cause but have aggravated a back 
disorder, then the examiner should 
address each of the following medical 
issues: (1) The baseline manifestations 
which are due to the effects of the non-
service connected back disorder (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected tinnitus and 
vertigo, based on medical considerations, 
and (3) The medical considerations 
supporting an opinion that increased 
manifestations of a back disorder are 
proximately due to the service-connected 
vertigo and tinnitus.  The examiner is to 
set forth all findings and conclusions in 
a clear, comprehensive and legible 
manner.

3.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
prostate condition.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  The examiner should offer an 
opinion on the question of whether it is 
more likely, less likely, or at least as 
likely as not that service-connected 
tinnitus and vertigo caused or have 
aggravated any current prostate 
condition, if found.  In the event that 
the examiner finds that the vertigo and 
tinnitus did not cause but have 
aggravated a prostate condition, then the 
examiner should address each of the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of the non-service connected 
prostate condition (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected tinnitus and vertigo, 
based on medical considerations, and (3) 
The medical considerations supporting an 
opinion that increased manifestations of 
a prostate condition are proximately due 
to the service-connected vertigo and 
tinnitus.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.

4.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
hemorrhoids.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer an 
opinion on the question of whether it is 
more likely, less likely, or at least as 
likely as not that service-connected 
tinnitus and vertigo caused or have 
aggravated any current hemorrhoid 
condition, if found.  In the event that 
the examiner finds that the vertigo and 
tinnitus did not cause but have 
aggravated a hemorrhoid condition, then 
the examiner should address each of the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of the non-service connected 
hemorrhoid condition (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected tinnitus and vertigo, 
based on medical considerations, and (3) 
The medical considerations supporting an 
opinion that increased manifestations of 
a hemorrhoid condition are proximately 
due to the service-connected vertigo and 
tinnitus.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.

5.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
lung disorder.  All necessary special 
studies should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer an 
opinion on the question of whether it is 
more likely, less likely, or at least as 
likely as not that service-connected 
otitis media caused or has aggravated any 
current lung disorder, if found.  In the 
event that the examiner finds that the 
otitis media did not cause but has 
aggravated a lung disorder, then the 
examiner should address each of the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of the non-service connected 
lung disorder (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected otitis media, based on 
medical considerations, and (3) The 
medical considerations supporting an 
opinion that increased manifestations of 
a lung disorder are proximately due to 
the service-connected otitis media.  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.

6.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
circulatory and nerve damage.  All 
indicated studies must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner provide the following:

(a) The degree of medical probability 
that there was any increased or 
additional disability with regard to 
current circulatory and nerve damage as a 
result of VA dental treatment not as a 
result of the veteran's own willful 
misconduct or continuance or natural 
progress of disease or injury.

(b) If the physician believes that 
increased or additional circulatory and 
nerve damage arose out of VA dental 
treatment, identify the increment of 
increased or additional disability.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

7.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

8.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



